Citation Nr: 0939751	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of whether the character of the appellant's 
discharge from service constitutes a bar to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The appellant was in pre-war service from December 4, 1941, 
to December 7, 1941; was beleaguered from December 8, 1941, 
to April 8, 1942; was in no casualty status from April 9, 
1942 to August 15, 1945; and was absent without leave (AWOL) 
from August 16, 1945 to June 30, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 adverse determination of the RO.  
In September 2009, the appellant testified before the Board 
at a hearing that was held via videoconference from the RO.

In September 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was administratively discharged from the 
service of the Armed Forces of the United States on June 30, 
1946, while in AWOL status.

2.  A June 1962 Administrative Decision determined that the 
appellant's lengthy AWOL status constituted willful and 
persistent misconduct, such that his discharge from service 
was under dishonorable conditions.  The character of his 
discharge from service constitutes a bar to the award of VA 
benefits.  The appellant was notified of this decision but 
did not perfect an appeal.

3.  Evidence received since the June 1962 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The June 1962 decision that determined that the character 
of the appellant's discharge from service was a bar to the 
award of VA benefits is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has not been received to reopen 
the issue of whether the character of the appellant's 
discharge from service constitutes a bar to VA benefits.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a June 1962 decision, the RO determined that the 
appellant's character of discharge from service was a bar to 
the award of VA benefits.  The RO again determined that his 
character of discharge from service was a bar to the award of 
VA benefits in a July 2007 decision.

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the June 1962 decision became 
final because the appellant did not file a timely appeal.

The issue of whether the character of the appellant's 
discharge from service constitutes a bar to the award of VA 
benefits may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
appellant filed this application to reopen his claim in 
February 2007.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of a United States Department of the Army 
determination that the appellant was AWOL from August 16, 
1945, to June 30, 1946.  Also of record was the appellant's 
May 1962 claim for VA benefits.  The RO found that the 
appellant's lengthy AWOL status from August 16, 1945, to June 
30, 1946, constituted willful and persistent misconduct, and 
that his discharge from service during that AWOL status 
amounted to a discharge under dishonorable conditions.  Given 
his discharge under dishonorable conditions, he was not 
entitled to VA benefits.  

In support of his application to reopen the claim, the 
appellant submitted numerous statements indicating that he 
had been captured as a prisoner of war (POW) prior to serving 
with the United States Armed Forces, and that he had served 
with the United States Armed Forces during World War II, in 
addition to numerous recent medical records showing treatment 
for various illnesses.  In September 2009 testimony before 
the Board, the appellant reiterated his contentions regarding 
the merits of his claim of entitlement to VA benefits.  The 
appellant acknowledged that his claim had been denied on the 
basis that his discharge had been determined to have been 
under dishonorable conditions due to his lengthy AWOL status, 
and in that regard he asserted that he had been AWOL as a 
result of illness.  Because he had been AWOL due to illness, 
he asserted that his discharge from service should not be 
considered to have been under dishonorable conditions.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the character 
of the appellant's discharge from service has not been 
upgraded, and the Board makes no findings as to propriety of 
any upgrade of his discharge, merely that an upgrade of 
discharge has not been awarded by the appropriate body of 
jurisdiction.  As there has been no removal of any bar to VA 
benefits, the bar to benefits established under 38 C.F.R. 
§ 3.12(c)(6) remains in effect.  

In order for the appellant's discharge under conditions other 
than honorable as a result of his prolonged unauthorized 
absence to not constitute a bar to the award of VA benefits, 
the appellant must either have been insane at the time of the 
prolonged absence, or there must have been compelling 
circumstances to warrant the prolonged unauthorized absence 
during service.  38 C.F.R. § 3.12(c)(6) (2009).

Significantly, the appellant has not asserted that he was 
insane at the time of absenting himself, nor is there 
evidence of a diagnosis of any acquired psychiatric disorder 
either in service or at present.  Accordingly, the 
appellant's mental status at the time of his prolonged 
absence may not serve to counteract the bar to VA benefits.

The appellant contends that he had malaria that required him 
to absent himself from military service, and that this 
illness, and treatment therefore, constitutes a compelling 
circumstance to warrant his prolonged unauthorized absence 
during service.  That argument is also unavailing.  There is 
no medical documentation of record of the claimed malaria, 
and no evidence demonstrating that the claimed malaria was so 
serious that treatment could not be provided by the military.  
Even when considering the appellant's age and educational and 
judgment level, the Board finds that the circumstances did 
not warrant his prolonged unauthorized absence.  38 C.F.R. 
§ 3.12(c)(6)(ii).  As such, the appellant's statements in 
this regard are insufficient to reopen the claim.  During his 
hearing, the appellant indicated that no one was alive who 
could confirm his testimony.

Next, the service department has determined that Veteran did 
not meet the criteria for consideration as a POW.  Although 
the Philippine government may have determined that the 
appellant meets the criteria for consideration as a POW, such 
a determination is not binding upon the Board or VA.  See 38 
C.F.R. § 3.1(y) (2009); Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  As such, the probative 
value of the appellant's argument that he was a POW is 
overcome by the service department determination against it, 
and is insufficient to reopen the claim.

Next, the medical records submitted by the appellant are 
insufficient to reopen the claim.  These records show that 
the Veteran has been treated for various illnesses but do not 
relate to the character of his discharge from service.  
Because these records do not relate to the reason his claim 
was previously denied, they are not material and may not 
serve as a basis for reopening the claim.

Finally, the claim may not be reopened on the basis of the 
statements submitted by the appellant himself.  The 
appellant's statements are new but not material.  
Additionally, the appellant's statements are mainly 
cumulative of those considered at the time of the last final 
decision on this issue.

Although the appellant has submitted new evidence that was 
not before the RO in June 1962, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence of record, 
it is the determination of the Board that new and material 
evidence has not been received.  Thus, the issue of whether 
the character of the appellant's discharge from service 
constitutes a bar to the award of VA benefits is not reopened 
and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court (Supreme Court) 
reversed that decision based upon a finding that the Federal 
Circuit's framework for harmless-error analysis was too rigid 
and placed an unreasonable evidentiary burden upon VA.  
Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The 
Supreme Court held that a mandatory presumption of 
prejudicial error in every instance of defective VCAA notice 
was inappropriate and that determinations concerning harmless 
error should be made on a case-by-case basis.  Id.  In 
addition, the Supreme Court rejected the Federal Circuit's 
reasoning, in part, because the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-
criminal cases that the party that seeks to have a judgment 
set aside due to an erroneous ruling bears the burden of 
showing that prejudice resulted.  Id. at 1705-06.

Here, the appellant has not identified any deficiency in 
notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
notice provided to the appellant affected the essential 
fairness of the adjudication of his claim.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders v. Nicholson, it did not find fault with the 
analysis for determining whether a VCAA notice error affected 
the essential fairness of the adjudication.  Accordingly, 
where there is a defect in the content of VCAA notice, it may 
be established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate 
awareness of what is necessary to substantiate a claim).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

Here, prior to the initial denial of his claim, the RO did 
not provide the appellant with any notice of the information 
and evidence necessary to substantiate his claim, nor did it 
inform him of any information or evidence concerning whether 
the character of his discharge from service was a bar to the 
award of VA benefits that VA would seek to obtain on his 
behalf, nor of any evidence and information that he was 
expected to provide.  The letter notifying him of the denial 
of his claim additionally did not inform him of the 
requirements of 38 C.F.R. § 3.203(a)(c) or § 3.41, that is, 
the evidence he needed, and could have submitted, to support 
his claim.  Additionally, the RO did not inform the appellant 
as to the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As a result, the notice 
provided to the appellant prior to the initial adjudication 
of his claim failed to satisfy all of the requirements set 
forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
Veteran was eventually provided notice of the evidence 
necessary to substantiate his claim following the initial 
adjudication of his claim, in the October 2007 statement of 
the case.  This notice however, constitutes a timing error, 
in that it was not provided prior to the initial adjudication 
of his claim.

Despite the notice deficiencies, such error in this case did 
not affect the essential fairness of the adjudication because 
the purpose of the notice requirements was not frustrated.  
As noted, above, the purpose of the notice requirements is 
not frustrated where it is demonstrated that (1) any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law.  38 U.S.C.A. 
§ 7261(b)(2); Dalton, 21 Vet. App. at 30-31; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Here, during the September 2009 hearing, the appellant 
admitted that he knew that his original claim for VA benefits 
had been denied by the RO in June 1962 because he was AWOL 
from August 16, 1945 to June 30, 1946; that he did not appeal 
that decision; that he had no records confirming that he was 
ill during that time period and that any would have been 
destroyed by typhoons, etc.; that all persons who might have 
been able to corroborate that he was sick were deceased; and 
that he had been informed that the service department, not 
VA, had authority to correct his records.  He added that all 
he was asking for was forgiveness for being AWOL for that 
particular period, so that he could be eligible for VA 
benefits.  Such statements made under oath clearly indicate 
actual knowledge on the part of the claimant.

Even so, the Board also finds that the notice errors did not 
affect the essential fairness of the adjudication, and were 
therefore harmless, because the benefits sought could not 
have been awarded as a matter of law.  Because the appellant 
is currently ineligible for VA benefits as a matter of law 
based upon the character of his discharge from service, he 
was not prejudiced by the section 5103(a) or Kent notice 
errors.  Valiao v. Principi, 17 Vet. App. 229 (2003) (notice 
error was nonprejudicial where appellant was not entitled to 
benefits as a matter of law).  In this case, the fairness of 
the adjudication was unaffected because based on the 
character of the appellant's discharge, there are presumably 
no documents that the appellant could submit to VA that would 
show his entitlement to VA benefits.  Palor v. Nicholson, 21 
Vet. App. 329 (2007).  Furthermore, there is no indication 
that additional evidence that meets these requirements 
exists, as confirmed by the claimant during his hearing, or 
that the information upon which the June 1962 decision 
finding that his character of discharge was a bar to the 
award of VA benefits was erroneous or incomplete.  See Canlas 
v. Nicholson, 21Vet. App. 312 (2007) (in regard to Philippine 
service, duty to assist requires VA to obtain records 
relevant to the adjudication of a claim where the qualifying 
service is in doubt and the claimant adequately identifies 
such records to the Secretary); Sarmiento v. Brown, 7 Vet. 
App. 80 (1994) (remanding where the veteran asserted that VA 
sought certification of his service with erroneous spelling 
of his first name).  Thus, in this case, given the binding 
nature of the finding of the bar to VA benefits, a remand for 
further development could not possibly change the outcome of 
the decision, and it is not prejudicial to proceed to finally 
decide the issue discussed in this decision.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


ORDER

New and material evidence sufficient to reopen the issue of 
whether the character of the appellant's discharge from 
service constitutes a bar to VA benefits has not been 
submitted.  Therefore, the appeal is denied.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


